Citation Nr: 1738912	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  09-42 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD, an anxiety disorder, and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in the case, served in the United States Navy from July 1970 to July 1974.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 and November 2007 rating decisions of the Los Angeles, California Regional Office (RO) which denied service connection for PTSD.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at hearing held in Sacramento, California.  A copy of the transcript has been associated with the Veteran's electronic claims file.

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a psychiatric disability, to include PTSD, an anxiety disorder, and depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2005 rating decision, the Veteran's service connection claim for PTSD was denied.  He did not perfect an appeal regarding this determination. 

2.  Evidence received since the March 2005 rating decision is new and material regarding the issue of service connection for a psychiatric disability, as it contains evidence not previously considered that has some tendency to help verify the Veteran's reported in-service stressors.


CONCLUSION OF LAW

1.  The March 2005 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The criteria for reopening the Veteran's previously denied claim of service connection for PTSD have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  A VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

With respect to the Veteran's claims decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  Moreover, there can be no prejudice to the Veteran in proceeding with the current action because of the favorable nature of the Board's decision to reopen service connection for PTSD.

II. New and material evidence

The Veteran contends he has PTSD as a result of military service.  Specifically, the Veteran has testified to stressful events during service that he contends resulted in a continuous presence of PTSD symptoms.

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.

The Veteran seeks to reopen the previously denied claim of service connection for PTSD.  The claim was initially considered and denied by the RO in an August 1986 rating decision.  The Veteran did not appeal the decision or submit new and material evidence with respect to the claim within one year and the decision became final.  The claim was subsequently considered and denied in an August 2001 rating decision.  The Veteran sent in additional evidence during the appeal period and the claim was reconsidered and denied in an April 2002 rating decision.  The Veteran did not appeal and the claim became final.  The Veteran again filed a claim to reopen PTSD in February 2004.  This claim was denied in a March 2005 rating decision.  The Veteran did not initiate an appeal of the decision denying service connection for PTSD or submit new and material evidence with respect to this claim within the applicable one-year period and accordingly the decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

In the March 2005 rating decision, the RO denied service connection for PTSD on the basis that the Veteran's in-service stressor could not be verified.  The pertinent evidence of record at the time of the March 2005 rating decision included the Veteran's claim, service treatment records, and VA treatment records.

Since the March 2005 rating decision, additional evidence has been received in the form of lay statements from the Veteran's family and a fellow service member, VA treatment records, and the Veteran's testimony.  The lay statements, VA treatment records, and testimony are new because they have not been previously submitted.

This evidence is also material because it pertains to the basis for the prior denial, that is, that the Veteran's reported stressors could not be verified, and raises a reasonable possibility of substantiating the claim.  Specifically, the July 2009 statement from E.P. provided additional information on the Veteran's reported stressor.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for PTSD.  See 38 C.F.R. § 3.156(a).

When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).  This new evidence raises a reasonable possibility of substantiating the claim; thus, this evidence is new and material and the requirements to reopen the claim under 38 C.F.R. § 3.156(a) have been satisfied.

Accordingly, the Board has determined that new and material evidence has been received to reopen service connection for PTSD.

ORDER

New and material evidence having been received, service connection for PTSD is reopened.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  While the Veteran's claims for service connection for PTSD, in accordance with Clemons, the Board now recharacterizes the issue on appeal as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, an anxiety disorder, and depression.

The Veteran last underwent a VA examination in July 1986.  Further, it appears the Veteran receives treatment through the VA for the claimed conditions; however, the most recent VA treatment records in the electronic claims file are from 2009.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his or her claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Because it has been many years since the Veteran's last VA examination and there is new lay and medical evidence of record, a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1. Associate all of the Veteran's VA treatment records since July 2009 with the electronic claims file.

2. After any records requested above have been obtained, schedule the Veteran for a VA psychiatric examination, to assess the current nature and severity of any current mental health disability.  Advise the examiner that this case requires the use of the diagnostic criteria pursuant to DSM-IV.  The VA examiner should review the evidence associated with the record.  All necessary tests and studies should be conducted.  The examiner should provide the following opinions:

(a) Does the Veteran have a current diagnosis of PTSD?  If yes, is it as likely as not that this disability was incurred due to an event in active service, to include fear of hostile military or terrorist activity that involved actual or threatened death or serious injury to the Veteran or others?

(b) Does the Veteran have a current diagnosis of depression?  If yes, is it as likely as not that this disability was incurred in, or due to the Veteran's active military service?

(c) Does the Veteran have a current diagnosis of an anxiety disorder?  If yes, is it as likely as not that this disability was incurred in, or due to the Veteran's active military service?

	In rendering the requested opinions, the VA examiner should specifically comment on the Veteran's in-service mental health complaints and treatment to include:
a) The February 1973 Psychiatric Evaluation with diagnosis of situational reaction.
	b) The October 1973 report of nervousness and anxiety with prescription of Valium.
	c) The April 1974 complaints of nervous condition with a subsequent Psychiatric Evaluation.

3. After the completion of the above and undertaking any additional development deemed appropriate, readjudicate the issue in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


